831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Everett HUNT, Jr., Plaintiff-Appellant,v.Richard P. SEITER, et al., Defendants-Appellees.
No. 87-3453.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1987.

Before BOYCE F. MARTIN, Jr., NATHANIEL R. JONES and BOGGS, Circuit Judges.

ORDER

1
This pro se plaintiff seeks review of a judgment of the district court which dismissed his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  Upon examination of the record and the briefs submitted by the parties, the panel agrees unanimously that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated in the district court's order, its final judgment entered May 7, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.